                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 JOHNNY LEE THOMPSON #89353                                                       CIVIL ACTION

 VERSUS                                                                               NO. 19-0766

 JEFF LANDRY, ET AL.                                                           SECTION: “F” (1)


                                             ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the objections to the Magistrate

Judge’s Report and Recommendation filed by the plaintiff on April 9, 2019 (Rec. Doc. No. 10),

hereby approves the Report and Recommendation of the United States Magistrate Judge and

adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that plaintiff’s claim concerning his conviction by a non-unanimous

jury is dismissed with prejudice until such time as the Heck conditions are met.

       IT IS FURTHER ORDERED that plaintiff’s claim concerning his access to public

records is dismissed with prejudice as frivolous and/or for failing to state a claim upon which relief

may be granted.

       New Orleans, Louisiana, this _____ day of _May__, 2019.




                                               __________________________________________
                                                        MARTIN L.C. FELDMAN
                                                   UNITED STATES DISTRICT JUDGE
